UNDER SEAL


                      United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 19-5068                                                     September Term, 2018
                                                                         1:18-mc-00175-BAH
                                                                         1:18-mc-00176-BAH
                                                                         1:18-mc-00177-BAH
                                                           Filed On: July 30, 2019
In re: Sealed Case,


------------------------------

Consolidated with 19-5100, 19-5102, 19-5103




         BEFORE: Tatel, Millett, and Pillard, Circuit Judges




            UNDER SEAL OPINION
          NOT AVAILABLE TO PUBLIC